Citation Nr: 1500316	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-27 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center in Philadelphia, Pennsylvania.  There are pertinent documents in the paper claims file and in the Virtual VA electronic claims system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran applied for nonservice-connected pension via Eligibility Verification Report (EVR) received on October 25, 2010.  At that time, he reported Social Security Administration (SSA) income and medical expenses of Medicare premiums, as well as income from the IRS (Internal Revenue Service) and "insurance."  It is unclear whether these latter amounts are truly income or, instead, were meant as expenses.  He denied any spouse or dependent children.  Even without the IRS or "insurance" income, the Veteran's countable income, after exclusion of reported allowable expenses, exceeded the maximum annual pension rate (MAPR) for 2010 of $11,830 for a Veteran with zero dependents.  (The MAPR increased based on cost-of-living increases effective December 1, 2011, and later.) 

In a February 2012 statement, shortly after the November 2011 denial of his claim, the Veteran asserted that he had medical bills, including for insurance and medicines, and that he was also paying for insurance for his 22-year-old daughter who was in a nursing home.  In contrast, in a December 2011 EVR and Medical Expense Report (received in January 2012), the Veteran denied having any dependent children and only reported expenses of his own Medicare premiums.  

Improved pension income and excludable expenses are based on 12-month annualization periods.  See 38 C.F.R. §§ 3.271, 3.272 (2014).  As pertinent to this case, unreimbursed medical expenses in excess of 5 percent of the applicable MAPR are excludable if they are paid in the relevant annualization period for expenses of the Veteran or of his child who is a constructive member of the Veteran's household.  38 C.F.R. § 3.272(g)(1).  A "child" for these purposes includes an unmarried person who became permanently incapable of self-support before the age of 18 years (known as a "helpless child").  38 C.F.R. § 3.57(a)(1) (2014).  

The Veteran has not provided sufficient information regarding any medical expenses paid by him other than for insurance premiums, or for any expenses on behalf of his daughter.  There is also insufficient information to determine whether the Veteran's daughter would be considered a helpless child or a constructive member of his households, such that these expenses would be excludable from his income.  In light of his contradictory reports concerning expenses, the Board finds that he should be afforded another opportunity to provide such information. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the amounts and approximate dates for any unreimbursed medical expenses that he has paid since October 25, 2010.  He should identify amounts for his own expenses (including insurance premiums or expenses such as medications), and for expenses of his daughter in a nursing home.  

The Veteran should also provide information regarding the reasons for his daughter being in a nursing home, to allow VA to determine whether she became permanently incapable of self-support prior to age 18.  

2.  The AOJ should determine whether the Veteran's daughter may be considered a dependent child.  This issue should not be certified to the Board, unless an appeal is perfected.

3.  If the claim remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

